DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s arguments, filed 9/9/2022, with respect to amended independent claim(s) 1 have been fully considered but they are not persuasive because Sato (US publication 2016/0043144 A1) or Joei (US publication 2015/0311259 A1) still teaches amended independent claim(s) 1 and response to the arguments have been fully incorporated into the claim rejection set forth below in this office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US publication 2016/0043144 A1), hereinafter referred to as Sato144.

Regarding claim 1, Sato144 teaches a photoelectric conversion element comprising: a semiconductor substrate (101, [0016]) having a principal surface (top surface); a first electrode (A, examiner markup below) located on or above the principal surface (fig. 1); second electrodes (B, examiner markup below) which are located on or above the principal surface and which are one- or two-dimensionally arranged (fig. 1); a photoelectric conversion film (126, [0017]) covering at least the second electrodes (fig. 1); and a conductive layer (127, [0017]) includes a covering section covering a portion of the photoelectric conversion film (fig. 1), the portion overlapping the second electrodes in plan view (fig. 1), wherein in a cross section perpendicular to the principal surface, the conductive layer includes an overhanging portion (C, examiner markup below) that overhangs a side end portion of the photoelectric conversion film (fig. 1), and in the cross section, an outwardly facing surface of the photoelectric conversion film below the overhanging portion of the conductive layer is tapered (D has a taper surface, examiner markup below).


    PNG
    media_image1.png
    582
    746
    media_image1.png
    Greyscale

Regarding claim 7, Sato144 teaches wherein the conductive layer is made of a transparent conductive material ([0021]).
Regarding claim 9, Sato144 teaches wherein the semiconductor substrate includes at least a part of a readout circuit electrically connected to the second electrodes ([0015-0016], fig. 1).

Claim 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joei (US publication 2015/0311259 A1), hereinafter referred to as Joei259.

Regarding claim 1, Joei259 teaches a photoelectric conversion element (fig. 1 & fig. 4 and related text) comprising: a semiconductor substrate (11, [0042], fig. 1) having a principal surface (top surface); a first electrode (14b, fig. 1 & fig. 4) located on or above the principal surface (fig. 1); second electrodes (14a, [0043]) which are located on or above the principal surface and which are one- or two-dimensionally arranged (fig. 1); a photoelectric conversion film (A, examiner markup below, [0059]) covering at least the second electrodes (fig. 1 & fig. 4); and a conductive layer (B, examiner markup below, [0059]) includes a covering section covering a portion of the photoelectric conversion film (fig. 1 & fig. 4), the portion overlapping the second electrodes in plan view (fig. 1 & fig. 4), wherein in a cross section perpendicular to the principal surface, the conductive layer includes an overhanging portion (left or right end of B, examiner markup below) that overhangs a side end portion of the photoelectric conversion film (fig. 1), and in the cross section, an outwardly facing surface of the photoelectric conversion film below the overhanging portion of the conductive layer is tapered (A has a taper surface below B, examiner markup below).


    PNG
    media_image2.png
    448
    674
    media_image2.png
    Greyscale


Regarding claim 3, Joei259 teaches wherein the conductive layer is made of an organic material ([0059]).
Regarding claim 4, Joei259 teaches wherein the organic material is a photoelectric conversion material ([0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato144 as applied to claim 1 above, and further in view of Joei et al. (US publication 2017/0294485 A1), hereinafter referred to as Joei485.

Regarding claim 5, Sato144 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Sato144 does not explicitly teach wherein the conductive layer is made of an oxide semiconductor material.
Joei485 teaches wherein the conductive layer is made of an oxide semiconductor material (51, [0107-0108], fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sato144 with that of Joei485 so that wherein the conductive layer is made of an oxide semiconductor material to prevent conversion of the work function due to diffusion of hydrogen and deterioration in the organic photoelectric conversion efficiency ([0011]).

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato144 as applied to claim 1 above, and further in view of Joei et al. (US publication 2015/0194469 A1), hereinafter referred to as Joei469.

Regarding claim 6, Sato144 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Sato144 does not explicitly teach further comprising a light-transmissive third electrode which covers the covering section and which electrically connects the covering section to the first electrode.
Joei469 teaches further comprising a light-transmissive third electrode (20, [0094-0095]) which covers the covering section (18, [0077]) and which electrically connects the covering section to the first electrode (15b, [0082], fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sato144 with that of Joei469 so that further comprising a light-transmissive third electrode which covers the covering section and which electrically connects the covering section to the first electrode to enhance image quality ([0005]).
Regarding claim 8, Sato144 discloses all the limitations of claim 1 as discussed above on which this claim depends.
Sato144 does not explicitly teach further comprising a third electrode electrically connecting the covering section to the first electrode.
Joei469 teaches further comprising a third electrode (20, [0094-0095]) electrically connecting the covering section (18, [0077]) to the first electrode (15b, [0082], fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sato144 with that of Joei469 so that further comprising a third electrode electrically connecting the covering section to the first electrode to enhance image quality ([0005]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828